  Case 13-45297         Doc 32     Filed 12/04/18 Entered 12/04/18 13:21:32              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-45297
         Darryl K Allen
         Miranda Y Allen
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/22/2013.

         2) The plan was confirmed on 02/24/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/11/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 60.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $29,200.00.

         10) Amount of unsecured claims discharged without payment: $4,457.04.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-45297       Doc 32        Filed 12/04/18 Entered 12/04/18 13:21:32                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $60,551.39
       Less amount refunded to debtor                            $957.49

NET RECEIPTS:                                                                                    $59,593.90


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,560.70
    Other                                                                    $25.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $6,585.70

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ACL LABORATORIES                 Unsecured            NA          47.00            47.00          47.00        0.00
Afni, Inc.                       Unsecured          93.00           NA               NA            0.00        0.00
AMERICAN INFOSOURCE              Unsecured          96.00         94.80            94.80          94.80        0.00
COMMONWEALTH EDISON              Unsecured         644.00      1,158.87         1,158.87      1,158.87         0.00
CU Recovery                      Unsecured      1,044.06            NA               NA            0.00        0.00
DIVERSIFIED ADJUSTMENT SERVICE   Unsecured         260.00           NA               NA            0.00        0.00
DUVERA FINANCIAL                 Unsecured           1.00           NA               NA            0.00        0.00
Enhancrcvrco                     Unsecured         147.00           NA               NA            0.00        0.00
FC FUNDING                       Secured        7,450.00     11,146.33        10,778.14      10,778.14      972.59
FC FUNDING                       Unsecured      3,329.14            NA            368.19        368.19         0.00
Focus Receivables Management     Unsecured           1.00           NA               NA            0.00        0.00
IC SYSTEMS                       Unsecured      1,194.00            NA               NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO       Unsecured            NA         239.86           239.86        239.86         0.00
INTERNAL REVENUE SERVICE         Unsecured      2,500.00       2,708.47         2,708.47      2,708.47         0.00
INTERNAL REVENUE SERVICE         Priority             NA           0.00             0.00           0.00        0.00
LVNV FUNDING                     Unsecured            NA         432.06           432.06        432.06         0.00
NATIONWIDE LOANS                 Unsecured      1,344.98            NA               NA            0.00        0.00
NATIONWIDE LOANS                 Secured           500.00      1,709.03         1,709.33      1,709.33      130.68
NISSAN MOTOR ACCEPTANCE CORP     Secured       23,175.00     27,053.16        26,910.00      26,910.00    3,680.12
NISSAN MOTOR ACCEPTANCE CORP     Unsecured      3,735.00            NA            143.16        143.16         0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         456.00      1,640.02         1,640.02      1,640.02         0.00
SIR FINANCE                      Unsecured      1,245.00       1,027.00         1,027.00      1,027.00         0.00
Stellar Recovery Inc             Unsecured         372.00           NA               NA            0.00        0.00
US EMPLOYEES CREDIT UNION        Unsecured      1,041.00         967.91           967.91        967.91         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-45297         Doc 32      Filed 12/04/18 Entered 12/04/18 13:21:32                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $37,688.14         $37,688.14         $4,652.71
       All Other Secured                                  $1,709.33          $1,709.33           $130.68
 TOTAL SECURED:                                          $39,397.47         $39,397.47         $4,783.39

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,827.34          $8,827.34              $0.00


Disbursements:

         Expenses of Administration                             $6,585.70
         Disbursements to Creditors                            $53,008.20

TOTAL DISBURSEMENTS :                                                                      $59,593.90


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
